Citation Nr: 1008442	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  07-14 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an effective date earlier than February 9, 
2005, for the award of a 70 percent disability evaluation for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel







INTRODUCTION

The Veteran served on active duty from March 1970 to November 
1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision by the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA), assigning a disability evaluation 
of 70 percent, effective February 9, 2005.  A timely appeal 
was noted with respect to the effective date.   

A review of the record reflects that the Veteran also 
perfected an appeal for a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU) in May 2007.   TDIU was granted by rating 
decision dated January 2009, which represents a substantial 
grant of the benefit sought.  

In July 2009, the Veteran raised a claim for an earlier 
effective date for his TDIU.   As no action has yet been 
taken on this matter, it is referred back to the agency of 
original jurisdiction for appropriate disposition.


FINDING OF FACT

It is not factually ascertainable that the Veteran became 
entitled to an evaluation in excess of 50 percent for PTSD at 
any time prior to February 9, 2005.  


CONCLUSION OF LAW

The criteria for an effective date earlier than February 9, 
2005, for the award of a 70 percent evaluation for PTSD, are 
not met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated May 2003, the RO satisfied its duty 
to notify the Veteran under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Specifically, the RO notified the 
Veteran of: information and evidence necessary to 
substantiate the claim for an increased rating; information 
and evidence that VA would seek to provide; and information 
and evidence that the Veteran was expected to provide.  

After the increased rating claim was allowed, the Veteran 
filed a notice of disagreement with regard to the assigned 
effective date of February 9, 2005.   Once a claim is granted 
(in this case, the Veteran has not appealed the assignment of 
a 70 percent rating), it is substantiated and additional 
notice is not required.  Thus, any defect in the notice is 
not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007). 

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  All 
identified and available treatment records have been 
secured.  The Veteran has been medically evaluated in 
conjunction with his claim.  The duties to notify and assist 
have been met.

Earlier Effective Date

The general rule with respect to the effective date for an 
award of increased compensation is that the effective date of 
an award shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application therefore.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  An exception to that rule applies under circumstances 
where evidence demonstrates a factually ascertainable 
increase in disability during the one-year period preceding 
the date of receipt of a claim for increased compensation.  
In that situation, the law provides that the effective date 
of the award shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within 1 year from such date.  38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); see 
VAOPGCPREC 12-98 (Sept. 23, 1998); see also Harper v. Brown, 
10 Vet. App. 125 (1997) (noting that § 5110(b)(2) and 38 
C.F.R. § 3.400(o)(2) are applicable only where the increase 
precedes the claim [provided also that the claim is received 
within one year after the increase] and are not applicable 
when a claim is filed and the increase in disability is 
subsequently ascertainable).  In all other cases, the 
effective date will be the date of receipt of claim or date 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(o)(1).

Thus, in fixing an effective date for an award of increased 
compensation, VA must make two determinations.  It must 
determine when a claim for increased compensation was 
received, and when a factually ascertainable increase in 
disability occurred.

With respect to the first determination, a specific claim in 
the form prescribed by the Secretary must be filed in order 
for benefits to be paid to any individual under the laws 
administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. 
§ 3.151(a).  Any communication or action indicating intent to 
apply for one or more benefits under the laws administered by 
VA from a claimant may be considered an informal claim.  38 
C.F.R. § 3.155(a).  When a claim has been filed which meets 
the requirements of 38 C.F.R. § 3.151, an informal request 
for increase or reopening will be accepted as a claim.  38 
C.F.R. § 3.155(c).

VA must look to all communications from a claimant that may 
be interpreted as applications or claims - formal and 
informal - for increased benefits and is requested to 
identify and act on informal claims for benefits.  See 
Servello v. Derwinski, 3 Vet. App. 196 (1992).

Service connection for PTSD was originally granted in a 
August 1991 rating decision, and a 30 percent disability 
evaluation was assigned, effective May 20, 1988.  The Veteran 
filed a timely appeal.  In a decision dated in May 1996, the 
Board granted the Veteran's claim, assigning a 50 percent 
disability evaluation effective September 2, 1992.  

Another claim for an increased rating was filed in September 
1996.  This claim was denied by rating action dated in May 
1999.  The Veteran did not appeal this decisions, and it is 
final.  38 C.F.R. § 20.1103.  

The Veteran filed another claim for an increased rating in 
June 2000.  The claim was denied by rating decision dated 
September 2000.  A timely appeal was noted; however, the 
Board confirmed the denial in a decision dated in November 
2001.  38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 19.104 
(1991).   

In January 2003, the Veteran filed the instant claim for an 
increased rating.  It was denied by rating action dated March 
2003, and a timely appeal was noted.  Evidence developed 
during the course of the appeal included 2 VA examinations, 
dated February 27, 2003, and February 9, 2005.  In a July 
2006 decision, the Board granted a disability evaluation of 
70 percent, without commenting on an appropriate effective 
date.  In August 2006, the RO assigned an effective date of 
February 9, 2005, the date of the Veteran's second VA 
examination.  The Veteran filed a timely appeal with respect 
to the assignment of the effective date.

A review of the record reveals there are no unadjudicated 
formal or informal claims prior to the February 9, 2005 
effective date.  However, an effective date could be based on 
the earliest date as of which it is factually ascertainable 
that an increase in disability had occurred if the claim is 
received within one year from such date.  38 C.F.R. 
§ 3.400(o)(2).  In this case, the Veteran's claim was 
received on January 29, 2003.  Thus, the earliest possible 
effective date for the award of increased compensation is 
January 29, 2002, if it were factually ascertainable that an 
increase in disability had occurred within that year.  See 38 
C.F.R. § 3.400(o)(2); Harper, 10 Vet. App. at 126.
  
The Veteran's PTSD is rated under the General Rating Formula 
for Mental Disorders at 38 C.F.R. § 4.130, which provides the 
following ratings for psychiatric disabilities:  

A mental condition has been formally diagnosed, but symptoms 
are not severe enough either to interfere with occupational 
and social functioning or to require continuous medication, a 
noncompensable (0 percent) rating.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.  

Occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication, a 
10 percent rating.  Id.

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events), a 30 percent 
rating.  Id.

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships, a 50 percent rating.  Id. 

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships, a 70 percent rating.  Id.

Total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name, a 100 
percent rating.  Id.

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

The record contains many references to the Veteran's Global 
Assessment of Functioning (GAF) scores.  GAF scores are 
interpreted on a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health.  The American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, 46 
(4th ed. 1994) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 
(1995).  An examiner's classification of the level of 
psychiatric impairment at the moment of examination, by words 
or by GAF score, is to be considered, but it is not 
determinative of the VA disability rating to be assigned; the 
disability evaluation is to be based on all of the evidence 
that bears on occupational and social impairment.  See 38 
C.F.R. § 4.126; VAOPGCPREC 10-95.

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  See 38 C.F.R. § 4.130 (incorporating by 
reference the VA's adoption of the DSM- IV for rating 
purposes).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Id.  

In April 2002, the Veteran was hospitalized for an 
exacerbation of his PTSD as a result of marital difficulties.  
He was hospitalized for approximately 5 days, during which 
his medications were adjusted.  He was released in an 
improved and stable mood.  A GAF score of 45 was assigned.  

The Veteran received a VA examination on February 27, 2003.  
Reported symptoms included chronic sleep impairment with 
nightmares, irritability, and difficulty communicating with 
family members.  The Veteran also reported that he always had 
killing on his mind; however, there was no specific intent or 
plan to harm anyone.  When asked if he had physically 
attacked others, the Veteran reported two fights during which 
he used a knife, but did not indicate when these fights had 
occurred.    

On mental status examination, adequate grooming and hygiene 
were noted.  He exhibited no unusual or inappropriate 
behavior, and his flow of speech was normal in rate and 
volume.  His mood was reported as "alexithymic" with a 
depressed affect.  His cognitive abilities and memory were 
intact; however, insight was said to be poorly developed.  A 
GAF of 50 was assigned.  In the examiner's opinion, the 
Veteran's main difficulty stemmed from family discord.  The 
examiner also noted that the Veteran had not said anything 
"indicative of a worsening of his condition."  The Veteran 
was judged competent to manage financial matters in his own 
best interest.  

In his July 2003 notice of disagreement, the Veteran reported 
that he could not "work or function" due to his PTSD.  His 
wife and son were highly critical of his behavior, and he 
abused alcohol and cannabis on a regular basis.

Clinical notes dating from 2002 to 2005 have been received, 
showing that the Veteran has attended both individual and 
group therapy sessions.  An April 2003 clinical depression 
screen was negative.  In March 2004, however, the Veteran 
reported increased depressive symptomatology and a recent 
physical altercation with an acquaintance.  

In a statement dated in July 2004, the Veteran discussed his 
drug and alcohol abuse and family discord.  According to the 
Veteran, his family was afraid of him, and his wife had left 
him several times.  His wife and son believed that he was 
"faking the severity of [his] problem and that [he used] his 
disability as a scapegoat."  He did not feel that he could 
function in a manner that was acceptable to any employer.  He 
had several friends, but they were all Vietnam Veterans or 
high school friends he had made prior to entering the 
military.  He reported vague suicidal ideation with no plan 
or intent.  His chronic sleep impairment had resulted in his 
wife rarely sleeping in the same bed with him.  He then went 
on to describe ways in which his wife and son teased him and 
made him feel "like a child."  

The Veteran received a second VA examination on February 9, 
2005.  He continued to abuse alcohol and that he had chronic 
sleep impairment with nightmares once to twice a week.  His 
appetite was unchanged.  His mood was "sad a lot because of 
Vietnam memories."  He had flashbacks one to two times a 
week, and vague suicidal ideation with no intent or plan.  He 
also reported feeling as though he could kill individuals who 
angered him, although he did not relate any episodes of 
actual violence.  He isolated himself due to his 
irritability.  He denied auditory or visual hallucinations.

On mental status examination, the Veteran was noted to be 
anxious and tearful, with a restricted affect and a depressed 
mood.  There were no hallucinations, delusions, or paranoia.  
He had an "infrequent startle response," nightmares, 
flashbacks, and avoidance behavior.  Cognitive testing showed 
a possible decline in functioning, as the Veteran was unable 
to perform serial 3's and spelled "earth" backward very 
slowly.  Insight and judgment were both poor.  A GAF of 40 
was assigned.  The examiner found that the Veteran could 
handle his VA finances, but could not handle money 
appropriately due to his drug and alcohol abuse.  

Upon review of the medical evidence of record, it is not 
factually ascertainable that the Veteran's service-connected 
PTSD warranted a rating in excess of 50 percent at any time 
prior to February 9, 2005.   During that period of time, the 
Veteran's PTSD was manifested primarily by chronic sleep 
impairment and disturbances of motivation and mood.  His 
marriage was intact and he reported having friends and 
enjoying fishing.  Although the Veteran made mention of 
suicidal ideation, the reports were vague and there was no 
plan or intent.  The Veteran also noted vague homicidal 
ideation, as he often thought of killing people; again, 
however, there was no intent or plan.  The Veteran did not 
indicate that he had ever been violent with family members.  
He did discuss two occasions during which he had physical 
altercations with others, using a knife as a weapon; however, 
it is unclear when these fights occurred, and they seem to 
have been isolated incidents rather than indicative of a 
broader pattern of behavior.  In March 2004, there was a 
nonspecific report of an "altercation" with an 
acquaintance.  

While the Veteran's symptoms prior to February 2005 were 
certainly limiting, his symptoms, specifically chronic sleep 
impairment and disturbances of motivation and mood tended to 
approximate more closely the criteria outlined for a 50 
percent rating.  The Veteran's cognitive abilities were 
intact on examination until February 9, 2005, when cognitive 
testing revealed a possible decrease in functioning, and a 
GAF of 45, indicative of serious PTSD symptomatology, was 
assigned.  At no time prior to February 9, 2005, can a 
factually ascertainable increase in disability be discerned. 

The Board has considered the Veteran's April 2002 psychiatric 
hospitalization of 5 days, with a GAF of 45; however, this 
episode appears to represent a brief exacerbation of 
symptomatology, and is not indicative of the Veteran's usual 
symptomatology during the appeal period.  Although there have 
been vague allegations of suicidal and homicidal ideation, 
the Veteran has no intent or plan to injure himself or 
others, and only one episode of violence, in March 2004, took 
place during the appeal period.  The Veteran's GAF score on 
examination in February 2003 was 50.  While this represents 
serious symptoms, the Veteran exhibited nonservice-connected 
alcohol and cannabis abuse and it was not specified that the 
GAF was due solely to service-connected PTSD.  The examiner 
specified that there was nothing indicative of a worsening of 
PTSD symptoms.  It was not indicated that PTSD kept the 
Veteran from working and it was indicated that he had 
achieved a GAF of 55 in the past year.  While the GAF of 50 
on the 2003 examination has been considered, the Board finds 
that the Veteran's PTSD 




symptomatology prior to February 9, 2005, more closely 
approximated the criteria for a 50 percent rating under the 
rating criteria.


ORDER

Entitlement to an effective date earlier than February 9, 
2005, for the award of a 70 percent disability evaluation for 
post-traumatic stress disorder (PTSD) is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


